394 F.2d 513
21 Wage & Hour Cas. (BN 175
Abdo G. ASKER d/b/a Premier Meat Market, Appellant,v.Kenneth B. STEPHENS et al., Appellees.
No. 25313.
United States Court of Appeals Fifth Circuit.
May 20, 1968.

Daniel R. Coffman, Jr., Jacksonville, Fla., for appellant.
Victor E. Raymos, Jacksonville, Fla., for appellees.
Carin Ann Clauss, Atty., dept. of Labor, Washington, D.C., amicus curiae.
Before POPE,1 TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court was, in all respects, correct.  It is therefore,


2
Affirmed.



1
 Of the Ninth Circuit, sitting by designation